            Case 1:20-cr-00506-VEC Document 16 Filed 10/23/20 Page 1 of 2
                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
                                                                        DOC #:
UNITED STATES DISTRICT COURT                                            DATE FILED: 10/23/2020
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA,                                    :
                                                              :
                 -against-                                    : 20-CR-506 (VEC)
                                                              :
 JULIO CESAR PRADO,                                           :     ORDER
                                                              :
                                              Defendant.      :
 ------------------------------------------------------------ X


VALERIE CAPRONI, United States District Judge:

        WHEREAS on October 23, 2020, Defendant was arraigned and plead not guilty;

        IT IS HEREBY ORDERED that jury selection and trial will begin in this case on

January 11, 2021, in Courtroom 443, Thurgood Marshall U.S. Courthouse, 40 Foley Square,

New York, NY.

        All pretrial motions are due December 1, 2020. Responses to any pretrial motions are

due December 15, 2020. Replies in further support of pretrial motions are due December 22,

2020.

        Requests to charge and proposed voir dire questions are due December 22, 2020.

        The Court will schedule a Final Pretrial Conference for one day during the week of

January 4, 2021.

        IT IS FURTHER ORDERED that the period between October 23, 2020 and January 11,

2021, is excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A). As stated on the

record at the October 23, 2020 arraignment, the Court finds that the ends of justice served by

accommodating logistical difficulties created by the COVID-19 pandemic outweigh the interests

of the public and the Defendant in a speedy trial.
        Case 1:20-cr-00506-VEC Document 16 Filed 10/23/20 Page 2 of 2




SO ORDERED.

Dated: October 23, 2020
      New York, NY
                                               ___________________________
                                                  VALERIE CAPRONI
                                               United States District Judge




                                    2 of 2
